Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152840                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152840
                                                                    COA: 322655
                                                                    Wayne CC: 14-003800-FH
  DARIUS LAMARR FRANKLIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 20, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Court of Appeals erred in concluding that Franks v Delaware,
  438 U.S. 154; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978), limited the trial court’s discretion to
  order a hearing on the sufficiency of the affidavit in support of the search warrant. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2016
           a0323
                                                                               Clerk